The answer objected to was not incompetent merely because irresponsive. Glauber Mfg. Co. v. Voter, 70 N.H. 332, 333. If the answer had some tendency to support the plaintiff's contention that the defendants habitually ran their cars past the place of collision at a high rate of speed, it could not be excluded for that reason. Smith v. Railroad,70 N.H. 53, 82; Davis v. Railroad, 68 N.H. 247, 248, 249. If the objection was that the particular piece of evidence was too remote, the question, if raised, was one determinable by the superior court. Proctor v. Freezer Co.,70 N.H. 3, 4; Nutter v. Railroad, 60 N.H. 483, 485. As no ruling upon the question was requested at the trial, the objection, if tenable, must be *Page 299 
regarded as waived. Bundy v. Hyde, 50 N.H. 116, 122; Carter v. Beals,44 N.H. 408, 411. The evidence had some tendency to establish the witness' qualification to answer the inquiry made of him. Being competent for this purpose, the evidence was admissible and could not be excluded if incompetent upon other issues. Smith v. Morrill, 71 N.H. 409; Rogers v. Kenrick, 63 N.H. 335.
Exception overruled.
BINGHAM, J., did not sit: the others concurred.